Case 7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 1 of 12
                 Case 7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 2 of 12
NYSCEP DOC. NO. 1                                                                                      RECEIVED NYSCEF: 05/25/2020




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF WESTCHESTER
           inflwAki ovuo                                              i       Index No. awe in Index Nal          s-i 6
                                                 Plaintiff(s), t
                                                               i
                                                               i              AnittiltiniS
                               -against-                       i
           TRANSAMERICA CAPITALJNO ,                                 i
           TRANSAMERICA FINANCIAL LIFE INSURANCE
           COMPANY and                                               I
           TRANSMIERJCA LIFE INSURANCE COMPANY
                                                                     I
                                                                              Date Index Na. Purchased:
                                              Defendant(s).

                  To the above named Defendant(s)
                    Transernerica Capital, Inc., One Commerce Haze 52020, 90 Washington Ave., Albany, NY 12210;
                    Transarnefica FinancialLife Insurance Company, 440 Mamaroneck Ave.. Harrison. NY 1(528
                    Transamerica Life Insurance Company 433,1Edgewood Rd. NE, Cadar Rapids, Iowa 52499.

                  YOU are hereby summoned to answer the complaint in this action and to serve
          a copy of your answer, or, if the complaint is not served with this summons, to serve
          a. notice of appearance, on the Plaintiff's attorney within 20 days after the service of
          this smntnons, exclusive of the day of service (or within 30 days after the service is
          complete if this summons is not personally delivered to you within the State Q£ New
          York); and in case of your failure- to,appear or answer, judgment will be taken against
          you by default for the relief demanded in the complaint.

                  The basis of venue is Plakn ifra. residence
          which IS 175+14siendt St., STE 1704; NeivRochalle, NY 1090,1

          Dated:     New Rochelle, NY

                    March 26: 2020
                                                        WILLIAM                Prose


                                                         VlpllreefrF.Apuzza
                                                       Attorneys for Plaint!
                                                       17e HUguairt St., STE 17
                                                       New Fbactialla, NY 10801
                                                       1EL.(017)ao8-550
                                                       Email! Waputenaginsilment
                Case 7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 3 of 12
NYSCEF DOC. NO. 4                                                               RECEIVED NYSCEF: 05/25/2020


             To find legal information to help you represent yourself visit www.nycourthelp.00v


                                          Information for Attorneys


             An attorney representing a party who is served with this notice must either consent or
             decline consent to electronic filing and service through NYSCEF for this case.

             Attorneys registered with NYSCEF May record their consent electronically in the manner
             provided at the NYSCEF site. Attorneys not registered with NYSCEF but Intending to
             participate in e-filing must first create a NYSCEF account and obtain a user ID and
             password prior to recording their consent by going to www.nvcourts.Oov/efile

             Attorneys declining to consent. must file with the court and serve on all parties:of record a
             declination. of consent.

             For additional information about electronic filing and to create a NYSCEF account, visit the
             NYSCEF website at www.nycourts.00viefile or contact the NYSCEF Resource Center
             (phone: 646-386-3033; e-mail: nyscefanycourts.gov).


       Dated: Marcho)c'6 ,2020

       William Apuzzo                                         175 Huguenotire          E 1704
                    Name
        William Apuzzo                                        New Rochelle, NY 10801
                     Finn Name                                               Address

                                                              (917) 806-5560
                                                                          Phone

                                                              w.apuzzo@gmall.com
                                                                        E-Mail


             Transamerica Capital, Inc.

             Transamerica Financial Life Ins.to,

             Transamerica Life Insurance Co,




                                                                                          2/24/20
                          erciRil         0 si 2-C1         10; 2 -S cA-t"
           Index #                               Paoer2,,of 2         4 9.w/thy —       EF-3
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                                      INDEX NO. 55105/2020
NYSCEF DOC. NO. 2Case       7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 4 of 12
                                                                           RECEIVED  NYSCEF: 05/25/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF WESTCHESTER
         -----------------------------------------------------------------------------------X    Index No.
         William Apuzzo,
                                                        Plaintiff,                                Verified Complaint
                             -against-
         Transamerica Capital, Inc.,
         Transamerica Financial Life Insurance Company and
         Transamerica Life Insurance Company,
                                                        Defendants.
         ------------------------------------------------------------------------------------x
            William Apuzzo, as and for his Verified Complaint against Transamerica Capital, Inc.,
         Transamerica Financial Life Insurance Company and Transamerica Life Insurance Company,
         alleges as follows:
         1. The Plaintiff William Apuzzo is a resident of the City of New Rochelle, County of
         Westchester, State of New York.
         2. All times hereinafter alleged, the Defendant Transamerica Capital, Inc., (hereafter “TCI”) is a
         foreign corporation duly authorized to do business in the state of New York.
         3. And all times hereinafter mentioned the Defendant Transamerica Financial Life Insurance
         Company (hereafter “TFLI”) is a domestic corporation doing business in the County of
         Westchester, State of New York.
         4. All times hereinafter alleged, the Defendant Transamerica Life Insurance Company
         (hereafter “TLIC”) is a foreign corporation that transacts business in the State of New York with
         affiliates doing business in the State of New York.
         5. At all times hereinafter alleged, the Defendants TCI, TFLI and TLIC were wholly owned
         subsidiaries of AUSA Holding, LLC, a foreign LLC. Upon information and belief and at all times




                                                                     1 of 7
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                         INDEX NO. 55105/2020
NYSCEF DOC. NO. 2Case   7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 5 of 12
                                                                       RECEIVED  NYSCEF: 05/25/2020




         hereinafter alleged, AUSA Holding LLC was a wholly owned subsidiary of Transamerica
         Corporation.
         6. At all times hereinafter mentioned Transamerica Corporation is a foreign corporation duly
         authorized to do business in the State of New York.
         7. Upon information and belief and at all times hereinafter alleged, Transamerica Corporation
         was wholly owned by AEGON, NV, a Netherlands company listed and traded on the New York
         Stock Exchange.
         8. Upon information and belief and at all times hereinafter alleged, the Defendants are
         members of a group of affiliated companies that engaged in the sale of variable annuities. The
         group of companies affiliated with the Defendants included, but was not limited to
         Transamerica Financial Advisors, Inc., Transamerica Investors Securities Corporation,
         Transamerica Premier Life Insurance Company, Transamerica Variable Funds of New York, Inc.,
         Transamerica Asset management, Inc., Transamerica Funds, Transamerica Asset Trust, and
         Aegon USA Investment Management, LLC.
         9. Upon information and belief and at all times hereinafter alleged the Defendants offered for
         sale, underwrote, sold and distributed variable annuity products to members of the general
         public in concert with some of their aforementioned affiliated companies.
         10. Upon information and belief the Defendants directly or indirectly, or through one or more
         intermediaries, control or are controlled by, or are under common control with the issuers of
         variable annuity products underwritten, offered for sale, sold and distributed to members of
         the general public.
         11. In May 2013, TCI was an underwriter and distributor of prospectuses offering information
         to attract investors to purchase securities in the form of annuities. One of the prospectuses
         was “Transamerica Principium III” (hereinafter the “Prospectus”) which was jointly
         underwritten by the Defendants TCI, TFLI and TLIC.
         12. This Prospectus was registered with the United States Securities and Exchange Commission
         (Hereinafter “SEC”) as a Registration Statement which included a Statement of Additional
         Information.
         13. Upon information and belief the Defendants also organized and registered with the SEC
         Separate Account VA B and Separate Account VA BNY in which they deposited proceeds from
         the sale of the annuities offered in the Prospectus.




                                                     2 of 7
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                         INDEX NO. 55105/2020
NYSCEF DOC. NO. 2Case   7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 6 of 12
                                                                       RECEIVED  NYSCEF: 05/25/2020




         14. Upon information and belief the SEC Registration for the Prospectus and Separate Accounts
         were amended from time to time. Upon information and belief, the latest amendments were
         amended and filed with the SEC within the last twelve months.
         15. The Prospectus contained investment strategies, models and several portfolios in which
         investors allocated their premiums that were paid for their annuity. One of the portfolios
         offered for a premium allocation in the Prospectus was “TA Managed Risk-Growth ETF” known
         formerly as TA Vanguard ETF-Growth (Hereinafter “TA-Growth”).
         16. The Prospectus also offered a rider to the annuity contract designated as “Retirement
         Income Choice 1.6 Simple Life” (hereinafter “RIC 1.6”). The RIC 1.6 rider required additional
         quarterly payment of costs and fees to the Defendants by annuitant owners which fees were
         deducted from the annuitant owners’ accounts in ongoing assessments during the term of the
         annuity contract. The additional fees were allegedly charged to offset the Defendants’ risk of
         loss for guaranteed long term life time increased benefit payouts.
         17. The Prospectus also informed annuitant owners that they would be charged a penalty for
         early withdrawals or surrenders of their accounts calculated on the number of years from the
         date of purchase.
         18. The early withdrawal or surrender penalty ranged from 5% in the First year to 1% in the
         Fifth year for all amounts over 10% withdrawn annually from the annuitants’ accounts.
         19. On October 18, 2013 and on August 12, 2014, the Plaintiff, relying on the information in the
         Prospectus, purchased two of the Transamerica Principium III annuities containing the strategy
         and model subaccount portfolio TA-Growth. The Plaintiff also contracted to pay for the extra
         costs and fees RIC 1.6. rider in each annuity.
         20. The Plaintiff’s annuities were sold through the Defendants’ authorized agent National
         Planning Corporation. National Planning Corporation is a broker dealer registered with the SEC.
         It is a foreign corporation authorized to do business in the State of New York. The Plaintiff’s
         annuities were executed under the supervision of one of National Planning Corporation’s sub-
         agents, Lexco Wealth Management Inc., a registered SEC broker dealer. Lexco Wealth
         Management Inc. is a domestic corporation whose headquarters is in the County of
         Westchester, State of New York.
         21. The Plaintiff’s annuity securities offered in the Prospectus were co-underwritten and issued
         by the Defendant Transamerica Life Insurance Company (TLIC). The annuity contract purchased
         on October 18, 2013 was assigned policy number               3PM3. The annuity contract
         purchased on August 12, 2014 was assigned policy number             3PM3.




                                                     3 of 7
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                          INDEX NO. 55105/2020
NYSCEF DOC. NO. 2Case   7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 7 of 12
                                                                       RECEIVED  NYSCEF: 05/25/2020




         22. The initial premium Plaintiff paid for policy number         3PM3 was $99,500. Additional
         policy premiums were paid as follows: $99,000 on May 14, 2014, $61,290 on July 18, 2014 and
         $46,200 on October 15, 2014.The total premiums paid for this annuity by Plaintiff was
         $305,990. The initial policy premium Plaintiff paid for policy number     3PM3 was
         $45,057.05. Additional policy premiums for the second annuity were paid as follows: $32,800
         on August 22, 2014, $1,740 on August 25th 2014 and $6,500 on April 20th 2015.
         23. Upon information and belief the Defendants benefited directly or indirectly by the sale of
         the aforementioned variable annuity policies sold to the Plaintiff.
         24. On or about February 8, 2016 the Plaintiff informed the Defendants’ authorized agent that
         he was unhappy with these annuities which were losing market value and still having large
         quarterly fees for the RIC 1.6 rider and other costs deducted from his account by the
         Defendants.
         25. The Plaintiff was then informed by the Defendants’ agent that he could get the refund of
         premiums he paid by electing the Automatic Systematic Payout Option that was offered in the
         Prospectus. The Systematic Payout Option would allow annual withdrawal of 10% of the
         premiums he paid without a penalty for early withdrawal but his premiums would have to
         remain on deposit for the remainder of five years. That Systematic Payout would also cancel
         any guaranteed for life income because the contract would end in five years. The Plaintiff
         elected the automatic Systematic Payout of the amount that could be returned each year
         without penalty.
         26. The Plaintiff was informed by Defendant TLIC that the Systematic Payout he elected would
         have a negative impact on his living benefit withdrawal amount provided by the annuity rider
         RIC 1.6. That alleged negative impact would have no effect on the Plaintiff because he no
         longer wanted nor required guaranteed for life income growth as provided by RIC 1.6. Despite
         Plaintiff’s election of the Systematic Payout the Defendant TLIC continued to deduct from his
         account the costly fees for the guaranteed income growth rider RIC 1.6.
         27. On or about May 18, 2016 the Plaintiff received a letter from Defendant TLIC correcting
         information previously given to him. The letter informed him that Systematic Payout
         withdrawals from Plaintiff’s accounts would be from the policy’s value at the time of any
         withdrawal, not the amount of his premiums paid. The letter advised that the TA-Growth
         variable annuity portfolios owned by Plaintiff did not guarantee the return of Plaintiff’s
         premiums. The letter stated that in this type of variable annuity policy the owner, not the
         company, accepted the investment risk.
         28. On May 4, 2016 the Plaintiff withdrew $150,000 from his account policy number
                3PM3 and he was penalized $5,532 for that early partial withdrawal. That penalty was




                                                     4 of 7
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                            INDEX NO. 55105/2020
NYSCEF DOC. NO. 2Case   7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 8 of 12
                                                                       RECEIVED  NYSCEF: 05/25/2020




         deducted from his policy value. After that date, in order to avoid further penalties, the Plaintiff
         was required to leave the balance of his accounts with the Defendants except for the
         Systematic Payout of annual allowable non-penalty withdrawals.
         29. The last payment for account Number             3PM3 was received on or about November
         20, 1019. Upon receiving the last payment Plaintiff’s account was finally closed. The policy
         account number          3PM3 was closed on April 24, 2020 upon the expiration of the five year
         waiting period for surrenders without penalty for early withdrawal.
         30. On or about August 27, 2018, the United States Securities and Exchange Commission
         published its findings in SEC Commission Proceeding File No. 3-18681 and imposed remedial
         sanctions against the Defendant TCI and three of its affiliated companies, AEGON USA
         Investment Management, LLC, Transamerica Asset Management, Inc., and Transamerica
         Financial Advisors, Inc.
         31. Upon information and belief the SEC found that the Defendant TCI and its three affiliated
         companies violated the Federal Securities laws and regulations between July 2011 and June
         2015.
         32. Upon information and belief the SEC found that Defendant TCI unlawfully offered, sold and
         marketed variable annuity investment portfolios and separately managed account strategies
         which included, but were not limited, to the Plaintiff’s variable annuity policies portfolio TA-
         Growth.
         33. Upon information and belief, the Plaintiff’s annuities were fraudulently marketed as being
         based upon model supported investment strategies that worked, as represented in various
         prospectuses. The fraudulently misrepresented strategies that were contained in various
         prospectuses included the Prospectus for Transamerica Principium III relied upon by Plaintiff.
         Upon information and belief, the SEC found that the Defendants failed to confirm that their
         investment model actually worked as was represented before underwriting and distributing the
         Prospectus in May 2013.
         34. Upon information and belief the aforementioned facts were known and withheld by the
         Defendants as late as the summer of 2013 although the Defendants’ affiliates discovered them
         in an audit in 2011. The Defendants failed to disclose to the general public and investors such
         as Plaintiff that any conduct by them violating the securities and exchange laws was being
         investigated or charged. The Defendants finally disclosed the SEC investigation in a supplement
         to the Prospectus in 2018.
         35. Upon information and belief during the times alleged, the Defendants failed to exercise
         ordinary prudence in the operation and management of their business.




                                                       5 of 7
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                           INDEX NO. 55105/2020
NYSCEF DOC. NO. 2Case   7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 9 of 12
                                                                       RECEIVED  NYSCEF: 05/25/2020




         36. Because of the Defendants’ fraudulent misrepresentations in the Prospectus dated May 1,
         2013, Transamerica Principium III, the Plaintiff suffered monetary damages.
         37. The fraud and misrepresentation by the Defendants was the proximate cause of Plaintiff’s
         monetary damages.
         38. The Plaintiff suffered monetary damages due to the Defendants’ violation of the U.S.
         Securities and Exchange Act, US Code Title 15 Ch. 2A Sec. 77, et. seq. , statutes making it
         unlawful to use U.S. mail to make any untrue statements or omissions of material fact with the
         offer of the sale of any security, USC 15 Ch. 2A sec 12 (2). The Defendants violated New York
         State law, including but not limited to New York General Business Law Section 349 concerning
         deceptive business practices.
         39. The State of New York has manifest interest in providing redress for its residents when
         underwriters such as the Defendants violate Federal and State law. The Courts of the State of
         New York have concurrent jurisdiction with the Federal Courts over the Defendants to hear and
         decide claims by the Plaintiff for damages due to Defendants’ securities fraud and
         misrepresentation as alleged herein.
         40. The Plaintiff repeats the allegations contained in this Complaint paragraphs 1 – 39 as fully
         included in the following allegations.
         41. Because of the Defendants fraud, misrepresentations, deceit and violation of law the
         Plaintiff was damaged by the wrongful and unlawful withholding, under threat of penalty for
         early withdrawal, of the premiums he had paid to the Defendants and for the value of his
         account number            3PM3 from October 18, 2013 until November 19, 2019.
         42. Because of the Defendants’ fraud, misrepresentations, deceit and violation of law the
         Plaintiff was damaged by the wrongful and unlawful withholding, under threat of penalty for
         early withdrawal, of the premiums he had paid to the Defendants and for the value of his
         account number         3PM3 from August 12, 2014 to April 24, 2020.
         43. As at November 19, 2019, the date of the final installment of the Systematic Payout to
         Plaintiff of his account number       3PM3, the Plaintiff was damaged in the sum of
         $13,591.19 for loss of premiums paid and wrongfully withheld.
         44. From October 18, 2013 until November 19, 2019, the Defendants directly and indirectly
         unlawfully charged and deducted management costs, commissions and additional fees from
         Plaintiff’s account number          3PM3 to pay for the policy and guaranteed life income rider
         RIC 1.6. The Plaintiff demands disgorgement and repayment to him of those unlawfully charged
         fees and costs in the sum of $13,039.71 and the Plaintiff has been damaged thereby.
         45. From August 12, 2014 through February 12, 2020 the Defendants directly and indirectly
         unlawfully charged and deducted management costs, commissions, and additional fees from




                                                      6 of 7
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                           INDEX NO. 55105/2020
                Case
NYSCEF DOC. NO. 2      7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 10 of 12
                                                                      RECEIVED  NYSCEF: 05/25/2020




         Plaintiffs account number         3PM3 to pay for the policy and guaranteed life income rider
         RIC 1.6. The Plaintiff demands disgorgement and repayment to him of those unlawfully charged
         fees and commissions in the sum of $17,628.15 and the Plaintiff has been damaged thereby.
         46. On or about May 4, 2016 the Defendants directly, indirectly, wrongfully and unlawfully
         charged and withdrew from the Plaintiff’s account number               3PM3 the sum of $5,532.28
         as a penalty for an early partial surrender of this account. The Plaintiff has been damaged by
         reason of this penalty and demands $5,532.28 to be disgorged by the Defendants and repaid to
         him.
         47. Upon the public’s discovery of the Defendants’ unlawful behavior and mismanagement as
         heretofore alleged, from October 18, 2013 through November 19, 2019 the Plaintiff’s account
         number           3PM3 lost value. The Plaintiff was damaged due to the loss of his account’s
         value in the median amount of $45,000.
         48. Upon the public’s discovery of the Defendant’s unlawful behavior and mismanagement as
         heretofore alleged, from August 12, 2014 through April 24, 2020, the Plaintiff’s account number
               3PM3 lost value. The Plaintiff was damaged due to the loss of his account’s value in the
         median amount of $27,508.09.
         49. As a result of the settlement of the SEC action against the Defendant TCI and its affiliates,
         they were ordered to deposit monies in an Affected Investor Fund for pro rata payments to
         investors who were damaged by their violations of the U.S. Securities laws. On or about March
         30, 2020 the Plaintiff, an affected investor, received a distribution from the Affected Investors
         Fund of $3,000.22 for his investment in account number               3PM3 and $1070.28 for his
         investment in account number           3PM3. The Plaintiff credits the sum of $4070.50 against
         his damages of $108,708.23 and his damages are thereby reduced to the sum of $104,637.73.
            WHEREFORE, the Plaintiff respectfully prays for a judgment against the Defendants in the
         sum of $104,637.73 with interest from the median date of October 18, 2016, the costs and fees
         of this action and for such other and further relief as to this Court deems just and proper.
         Dated: New Rochelle, NY                                             Yours, etc.
                March 25, 2020                                                WILLIAM APUZZO, pro se
                                                                               -S-William Apuzzo
                                                                             175 Huguenot St. Ste 1704
                                                                             New Rochelle, NY 10801
                                                                             Tel. (917) 806-5560
                                                                             Email: w.apuzzo@gmail.com




                                                      7 of 7
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                                          INDEX NO. 55105/2020
                Case
NYSCEF DOC. NO. 3             7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 11 of 12
                                                                             RECEIVED  NYSCEF: 05/25/2020




         SUPREME'COURT OF THE STATE OF NEW YORK

         COUNW OF WESTCHESTER
                                                                             ----..---x          lndex No.
         William Apuzzo,

                                                       Plaintiff,                                VERIFICATION

                                -against-

         Transamerica Capital, lnc.,

         Transamerica Financial Life lnsurance Company and

         Transamerica Life lnsurance Company,



                                                       Defendants.



         StateofNewYork                     )

         County of Westchester              )   ss.:

        William Apuzzo, the plaintiff pro se, being duly sworn, affirms that he has read the allegations
        of the Verified Complaint and the same are true to my personal knowledge, except those
        matters therein which are stated to be alleged upon information and belief, and as to those
        matters believe them to be true.




                                                                                   William Apu

        Sworn to before me this

        lf,cry      of March,2020




        . f'.llcol F Anltz{) Fr, ,t} riil.,.)
        Nlt.'y' rt ::, Sl,tt-,:, ii v t.,t
                   ,\ir. ; :!-,15-:i. i$fb
        O:tal'tr;i r. ,tr:ili' . .:q{ loirnty
        C.:,Ti,r.t;s,rjrl E^r,t rei ll Zl ;,ri ;




                                                                    1 of 1
FILED: WESTCHESTER COUNTY CLERK 05/25/2020 07:22 AM                                         INDEX NO. 55105/2020
                Case
NYSCEF DOC. NO. 5      7:20-cv-04866-PMH Document 1-1 Filed 06/25/20 Page 12 of 12
                                                                      RECEIVED  NYSCEF: 05/25/2020




                           SUPREME COURT OF THE STATE OF NEW YORK
                                       COUNTY OF WESTCHESTER


         Westchester County Index No. _______________________________________
         _____________________________________________________________________________
                                             William Apuzzo,
                                                                  Plaintiff,


                                                -against-
           Transamerica Capital, Inc., Transamerica Financial Life Insurance Company, and
           Transamerica Life Insurance Company,
                                                                  Defendants.
         ______________________________________________________________________________
                                   Summons and Verified Complaint
         ______________________________________________________________________________
                                          WILLIAM APUZZO
                                           Plaintiff Pro Se
                                      175 Huguenot St. Ste. 1704
                                       New Rochelle, NY 10801
                                           Tel. (917) 806-5560
         ______________________________________________________________________________
         Dated: March 25, 2020

                                                              Signed:   _William Apuzzo




                                                   1 of 1
